AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment, dated March 5, 2008 (the “Amendment”), to the Employment
Agreement, dated May 22, 2006 (the “Agreement”), by and between Charles L.
Bisgaier (the “Executive”) and Pipex Therapeutics, Inc., a wholly owned
subsidiary of Pipex Pharmaceuticals, Inc. (“Pipex”).  Terms not otherwise
defined herein shall have the meaning described to them in the Agreement.


W I T N E S S T H


WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Agreement, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.  Sections 3 (a)(i) and (ii) of the Agreement regarding base salary and bonus
are hereby deleted in their entirety and replaced with the following:


COMPENSATION.  (a) As compensation for the performance of his duties on behalf
of the Corporation, President shall receive the following: (i) Base Salary. The
Corporation will pay the President no base salary beginning on the date hereof
through at least May 17, 2008. Thereafter, the President may be awarded a base
salary in the sole discretion of Pipex’s Compensation Committee, payable on a
semi-monthly basis in accordance with the normal payroll practices of the
Corporation.  (ii) Bonus. The Corporation will award the President a one-time
bonus of $75,000 only if the Corporation is acquired or the Corporation’s common
stock trades above $5.00 per share on the American Stock Exchange (or the
exchange on which the corporation’s common stock then trades or is quoted).The
grant of options, including the vesting schedule, will remain in accordance with
the terms of the Agreement and shall not be effected by this amendment. .


2.  Section 9 (b) of the Agreement regarding severance is hereby deleted in its
entirety.


3.  The Agreement, as amended by this Amendment, contains the entire agree­ment
between the parties hereto and there are no agreements, warranties or
repre­sentations which are not set forth therein or herein.  This Amendment may
not be modified or amended except by an instrument in writing duly signed by or
on behalf of the parties hereto.


 
 

--------------------------------------------------------------------------------

 
4.  This Amendment shall be governed by and construed and enforced in
accor­dance with the local laws of the State of Michigan applicable to
agree­ments made and to be per­formed entirely within the State, without regard
to conflict of laws principles.


5.  This Amendment may be executed simulta­neously in any number of
counter­parts, each of which shall be deemed an original but all of which
together shall constitute one and the same instru­ment.




IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by them or their duly authorized representatives as of the date first written
above.




PIPEX PHARMACEUTICALS, INC.




By:__/s/Steve H. Kanzer
Name:  Steve H. Kanzer
Title:    Chairman and Chief ExecutiveOfficer




EXECUTIVE:




Charles L. Bisgaier
Charles L. Bisgaier
 